     Case 2:20-cv-01630-AWI-SKO Document 20 Filed 02/03/21 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   SARA J. DRAKE, State Bar No. 102565
     Senior Assistant Attorney General
 3   WILLIAM P. TORNGREN, State Bar No. 58493
     Supervising Deputy Attorney General
 4   COLIN WOOD, State Bar No. 267539
     TIMOTHY M. MUSCAT, State Bar No. 148944
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 8    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
 9
                              IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   CAHUILLA BAND OF INDIANS, a                        Case No. 2:20-cv-01630-AWI-SKO
     federally recognized Indian Tribe,
15                                                     STIPULATION AND ORDER TO MODIFY
                                            Plaintiff, SCHEDULING ORDER
16
                    v.                                  (Doc. 19)
17
                                                        Action Filed: August 13, 2020
18   STATE OF CALIFORNIA, and GAVIN
     NEWSOM IN HIS OFFICIAL CAPACITY
19   AS GOVERNOR OF CALIFORNIA,

20                                       Defendants.
21

22          Pursuant to the United States District Court, Eastern District of California Local Rules,

23   Rule 143, George Forman, attorney for plaintiff Cahuilla Band of Indians, a federally recognized

24   Indian Tribe (Plaintiff), on the one hand, and Timothy M. Muscat, Deputy Attorney General,

25   attorney for defendant Gavin Newsom, in his official capacity as Governor of the State of

26   California, and defendant State of California (collectively, Defendants), on the other hand,

27   stipulate as follows:

28          On November 13, 2020, the Court filed the Scheduling Order in this case that established
                                                   1
                                    Stipulation and Order to Modify Scheduling Order (2:20-cv-01630- AWI-SKO)
     Case 2:20-cv-01630-AWI-SKO Document 20 Filed 02/03/21 Page 2 of 4


 1   several due dates, including the filing of a Joint Record of Negotiations (Joint Record) on or

 2   before February 1, 2021. Counsel for Plaintiff prepared an initial Joint Record, and counsel for

 3   Defendants reviewed the initial Joint Record and requested the addition of several documents.

 4   The parties have been diligently working to meet the deadline. However, they want to ensure the

 5   Joint Record accurately reflects the history of negotiations between the parties that has resulted in

 6   a record in excess of 10,000 pages. The parties have requested no prior extension.

 7          The parties jointly request that the court grant leave to file the Joint Record on Monday,

 8   February 8, 2021. This will give the parties sufficient time to finalize the last details of the Joint

 9   Record.

10          Granting this stipulation will not impact any other Scheduling Order due date. Under the

11   Scheduling Order, the parties are required to file all dispositive pretrial motions no later than

12   April 30, 2021. Filing the Joint Record on February 8, 2021, will provide the parties with

13   sufficient time to comply with this April 30, 2021 deadline.

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
                                     Stipulation and Order to Modify Scheduling Order (2:20-cv-01630- AWI-SKO)
     Case 2:20-cv-01630-AWI-SKO Document 20 Filed 02/03/21 Page 3 of 4


 1   Dated: February 1, 2021                        Respectfully submitted,

 2
                                                    By: /s/ George Forman
 3                                                         GEORGE FORMAN
                                                           FORMAN & ASSOCIATES
 4                                                         Attorneys for Plaintiff
 5
     Dated: February 1, 2021                        XAVIER BECERRA
 6                                                  Attorney General of California
 7                                                  SARA J. DRAKE
                                                    Senior Assistant Attorney General
 8                                                  WILLIAM P. TORNGREN
                                                    Supervising Deputy Attorney General
 9                                                  COLIN WOOD
                                                    Deputy Attorney General
10

11
                                                    By:     /s/ Timothy Muscat _____         _
12                                                          TIMOTHY M. MUSCAT
                                                            Attorneys for Defendants
13

14

15

16                                                 ORDER
17         The Court has reviewed the parties’ above Stipulation to Modify Scheduling Order. (Doc.
18   19.) Pursuant to the Scheduling Order (Doc. 17), the “Joint Record of Negotiation” (the “Joint
19   Record”) was to be filed on February 1, 2021, the same day on which the parties filed the present
20   request for extension. Requests for extension are governed by Rule 144 of the Local Rules of the
21   United States District Court, Eastern District of California (“Local Rules”). Local Rule 144(d)
22   explains that “[r]equests for Court-approved extensions brought on the required filing date for the
23   pleading or other document are looked upon with disfavor.”                 The parties are hereby
24   ADMONISHED that any future requests for extensions of time shall be brought in advance of the
25   required filing date and be supported by good cause under Fed. R. Civ. P. 16(b)(4). However,
26   given the parties’ representation that they are working to “ensure the Joint Record accurately
27   reflects the history of negotiations between the parties,” and the fact that the requested extension
28
                                                       3
                                     Stipulation and Order to Modify Scheduling Order (2:20-cv-01630- AWI-SKO)
     Case 2:20-cv-01630-AWI-SKO Document 20 Filed 02/03/21 Page 4 of 4


 1   will not affect any other dates in the Scheduling Order, the Court GRANTS the parties’ request

 2   for an extension.

 3         Accordingly, IT IS HEREBY ORDERED that the parties are granted an extension of time,

 4   up to and including February 8, 2021, to file the Joint Record.

 5
     IT IS SO ORDERED.
 6

 7   Dated:    February 2, 2021                                    /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
                                    Stipulation and Order to Modify Scheduling Order (2:20-cv-01630- AWI-SKO)
